            IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF OKLAHOMA

RICK SOBER and KIMBERLY SOBER,                  )
                               )
                   Plaintiffs, )
                               )
         vs.                   )                    No. CIV-18-736-C
                               )
COLUMBIA NATIONAL              )
INSURANCE CO.,                 )
                               )
                   Defendant,  )

                                     ORDER

      In light of the Court’s ruling on Defendant’s Motion for Partial Summary

Judgment, which entered judgment in Defendant’s favor on Plaintiffs’ claim for bad

faith, the Court makes the following rulings:

      Defendant’s Motion in Limine No. 1 (Dkt. No. 52); Plaintiffs’ Motion to

Exclude Expert Opinion Testimony from Arthur Bates (Dkt. No. 55); Plaintiffs’

Motion to Exclude Expert Opinion Testimony from Mark Fisher (Dkt. No. 56);

Plaintiffs’ Motion to Exclude Expert Opinion Testimony from Sherman Lawton

(Dkt. No. 57); Plaintiffs’ Motion to Exclude Expert Opinion Testimony from Logan

Johnson (Dkt. No. 58), and Defendant’s Motion to Exclude Expert Opinions and

Testimony of Stan Smith (Dkt. No. 59) are all STRICKEN AS MOOT.

      To the extent any party believes their witness has relevant testimony on the

sole issue remaining for trial; that is, whether or not Plaintiffs are entitled to
contractual damages under the policy, they shall file a notice to the Court of their

intent to call the witness, along with a brief argument outlining their position on

relevance. In the event such a motion is filed, the Court will consider the Daubert

challenge to that witness.

      IT IS SO ORDERED this 9th day of October, 2019.




                                         2
